MITCHELL, J.
Mandamus to compel the comptroller of the city x>f St. Paul to audit, adjust, and report to the city council of the city of St. Paul the relator’s claim against the city for light furnished for the courthouse and city hall pursuant to contract with the joint committee having charge of the building, as provided for in Sp. Laws 1889, c. Gá. The facts are all stipulated.
The questions involved relate mainly to the construction of local legislation, which is familiar to those specially interested, but of no particular interest to others. The able memorandum of the trial judges, which we might safely adopt as our opinion, is full and exhaustive. Any very extended statement or discussion of the case by us is therefore unnecessary. It is sufficient to say that, pursuant to Sp. Laws 1881, c. 376, a building was being erected, under the supervision of a special commission, for the use of the city of St. Paul and the county of Ramsey, as a city hall and courthouse, which was to be owned by them as tenants in common. The building was nearing completion. Inasmuch as the county and city acted under different laws with reference to the letting of contracts and the transaction of business, it would have been impracticable for the two to care for the building and keep it in proper condition for use, if acting separately. It was therefore essential to the efficient care and custody of the building that it should be intrusted to the exclusive charge of a single body. To effect this purpose, the legislature, by Sp. Laws 1889, c. 64, provided:
“The said building when completed shall be in charge of a joint committee of seven to be appointed as follows: The mayor of said city of Saint Paul shall be ex officio a member of and the chairman of said committee. Three of said committee shall be appointed annually by the president of the common council of said city from the members of said council and three shall be appointed annually- by the chairman of the board of county commissioners from the members of said board. Said committee shall have entire charge of said building and shall have power to appoint such janitor, custodian and other employés -as they shall deem necessary for the proper care and management of ¡said building and at such compensation as said committee shall determine. The members of said joint committee shall each be entitled to receive for their services a compensation of one hundred dollars per annum and no more, which shall be paid at the expiration of *515each and every quarter ({-) year and together with the expense of keeping said building in repair and the necessary expense of heating and maintaining the same, shall be paid equally by said city and county; that is to say, one-half (£) thereof out of the treasury of said city, and one-half (-J) out of the treasury of said county.”
In June, 1894, this joint committee entered into a written contract with the relator to furnish light for the building for the term of three years, at an agreed price per month. Subsequently, the committee, by resolution, requested the relator to commence furnishing light in accordance with its contract, which it did. The claims which it is sought to compel the comptroller to audit and adjust are the city’s half of the bills for light thus furnished from December 20, 1894, to March 1, 1895, at the contract price. These bills have all been considered, allowed, and ordered paid by the joint committee. There is sufficient money in the city treasury, to the credit of the appropriate fund, with which to pay them. There is no claim that there was any fraud in the execution of this contract, or that the price agreed on was so grossly excessive as to be suggestive of fraud; but the comptroller attempts to justify his refusal to audit and adjust the claims exclusively upon certain legal grounds, going to the power of the joint committee to make this contract, or to make any contract, for lighting the building, or, at least, to make it without first complying with certain provisions of the charter of the city of St. Paul, — as, for example, advertising for bids, submitting the contract to the common council, requiring a bond from the contractor, and having the contract countersigned by the comptroller, etc.
1. The first point made by appellant is that the act of 1889 only gives the joint committee power to employ a janitor, custodian, and other employés to perform such personal services in and on the building itself as may be necessary for’ its proper care and management, but that it has no power to contract for light and heat for the building; that the power to contract for these remains in the city and county themselves. In view of the situation, and the object sought to be attained, this is entirely too narrow a construction to place upon the act. The county and city having no power to contract jointly, and, it being impracticable for them to care for the building efficiently by contracting separately, it was the-manifest purpose of the act to give to the joint committee the entire charge of the build*516ing, and power to do and provide whatever was necessary to maintain the building in a condition fit for its occupation and use for public business. Heat and light are quite as essential to this end as are the services of a janitor or custodian to preserve or cleanse the structure itself.
2. This committee is not a department of either the city or county government, altliough both the city and the county are represented in it. It is a special and independent body or board, created by the legislature, to which is intrusted the charge of certain property owned in common by the city and county. Being such, it is not governed or controlled by the provisions of either the city charter or the statutes regulating the municipal government of the city of St. Paul or of Ramsey county. If it is to be held subject to the provisions of the one, it must likewise be held subject to the provisions of the other, and the conflicts and complications that would arise in such case are very apparent. Hence, to ascertain the powers of the committee, as well as the manner in which it may exercise them, we must refer exclusively to the act creating it and to the general rules of law.
We do not understand that appellant controverts the proposition that this was the situation when the committee was created in 1S89, but his contention is that the so-called “Bell Charter,” passed in 1891, by implication, modifies, or partially repeals, the act of 1889, so that the powers of the committee are now limited and controlled by the special provisions of the charter. If this be so, the very evils and difficulties sought to be avoided by the act of 1889, by intrusting-the entire charge'of the building to an independent, special, quasi municipal body or board, will now exist in an intensified form. But a reference to a few very elementary principles will show that this contention is unfounded. Repeals by implication are not favored. The question is one of legislative intent, and its intent is to be ascertained, as legislative intent is ascertained in other respects, when not expressly declared, by construction. Considerations of convenience, justice, and reasonableness, when they can be invoked against the implication of repeal, are always very potent. Where a general intention is expressed, and also a particular intention is expressed which is incompatible with the general one, the particular intention shall be considered an exception to the general one. Thus, where the legislature enacts a statute in general terms, it is not reasonable to sup*517pose that they intended to abrogate particular legislation, to the details of which they had ureviously given their attention, unless the general act shows a plain intention to do so. The general law can have full effect beyond the scope of the particular or special act, and, by allowing the latter to operate according to its special aim, the two acts can stand together. ■ Sutherland, St. Const. §§ 157,158. This is the general rule where both acts relate to the same subject; that is, the particular or special act relates to a part of the same subject to which the general law relates. The present case is still stronger against repeal by implication. The so-called “Bell Charter” consists of a series of amendments or additions to the city charter, and relates exclusively to distinctly municipal affairs, and to the city government, or some particular department of it. It has therefore ample scope for its operation upon these matters, and yet allow the act of 1889 to operate without change, according to its special or particular aim.
The facts that the very purpose of the act of 1889, in placing this building in charge of an independent body or board, was to avoid the difficulties of separate or even joint control of the building by the city and county themselves, and that to make this body subject to the special provisions of the city charter would create the very difficulties which the act was designed to prevent, amply negative any legislative intent, in passing laws regulating the municipal affairs of the city, in anywise to repeal, modify, or affect the powers of this joint committee, which was created for a special purpose, and which is in no sense a department of the city government.
3. The further point is made that in no event had this joint committee authority to make a contract for lighting the building for three years. The validity of this contract, so far as it remains ex-ecutory, is not involved in this case, and we therefore decline to consider the question. So far as it has been executed by relator’s furnishing light, which has been accepted by the committee, and used by the city and county, there is no doubt of the obligation of city and county to pay. In so far as the contract has been thus executed, it stands precisely as if it had been one to furnish light at the pleasure of the committee. East St. Louis v. East St. Louis G. L. & C. Co., 98 Ill. 415.
4. The claim being, so far as appears, a legal one, and there being sufficient money in the appropriate fund to pay it, the comptroller’s *518duty was to audit it, and report it to tbe city council for payment. Mandamus will lie to compel tbe performance of tbis duty.
Judgment affirmed.